 Case 4:20-cv-00366-JED-FHM Document 7 Filed in USDC ND/OK on 07/28/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA

 GARY SCOTT MORELAND; individually;

 REBECCA JANE NICHOLS; individually; and

 REBECCA JANE NICHOLS, on behalf of and
 as next of J.W.S.,

         Plaintiffs,

 v.
                                                                          Case No. 4:20-CV-366-JED-FHM
 BOARD OF COUNTY COMMISSIONERS OF
 THE COUNTY OF MAYES, a political
 subdivision;

 CITY OF CHOUTEAU, a political subdivision;

 BRETT ALAN MULL, individually; and

 KEISHA OBERG, individually,

 Defendants.
This form must be filed by the removing party at the time of filing the notice of removal or within five (5) days of
the filing of the notice of removal in the U.S. District Court. Note: Additional sheets may be used as necessary.


I.      State Court Information

        Identify the court from which the case is being removed.         Court:             Mayes County
        Specify the number assigned to the case in that court.           Number:            CV-2019-72

II.     Style of the Case

        Include all termed/dismissed and pending Plaintiff(s), Defendant(s), Intervenor(s), Counter-Claimant(s),
        Counter-Defendant(s), Cross-Claimant(s), Cross-Defendant(s), Third-Party Plaintiff(s), and Third-Party
        Defendant(s). Indicate the party type and the attorney(s) of record for each party.

                                                                                         Attorneys of Record
         Parties                                     Party Type             (OBA #, Law Firm & Address, 10-Digit Phone #)



         Gary Scott Moreland                         Plaintiffs          Brendan M. McHugh, OBA #18422
         Rebecca Jane Nichols, Individually                              P.O. Box 1392, Claremore, OK 74018,
         Rebecca Jane Nichols, on behalf of                              (918) 608-0111; Dana Jim, OBA #19495,
         and as next of J.W.S.                                           P.O. Box 1011, Vinita, OK 74301, (918)
                                                                         457-6626


                                                                              Status Report on Removed Action CV-22 (2/2014)
 Case 4:20-cv-00366-JED-FHM Document 7 Filed in USDC ND/OK on 07/28/20 Page 2 of 5




        Brett Alan Mull                          Defendant              Robert S. Lafferrandre, OBA #11897
                                                                        Jeffrey C. Hendrickson, OBA #32798
                                                                        Pierce Couch Hendrickson
                                                                        Baysinger & Green, L.L.P.
                                                                        1109 N. Francis Ave.
                                                                        Oklahoma City, Oklahoma
                                                                        (405) 235-1611


        Board of County Commissioners of         Defendants             Ambre C. Gooch, OBA #16586
        Mayes County                                                    Collins Zorn Wagner, P.C.
                                                                        429 N.E. 50th Street, Second Floor
        Keisha Oberg                                                    Oklahoma City, Oklahoma
                                                                        (405) 524-2070


        City of Chouteau                         Defendant              Jason A. Robertson, OBA #17696
                                                                        Pierce Couch Hendrickson
                                                                        Baysinger & Green, L.L.P.
                                                                        907 S. Detroit Ave.
                                                                        Tulsa, Oklahoma
                                                                        (918) 583-8100


III.   Jury Demand

       Was a Jury Demand made in State Court?          ☒ Yes         ☐ Yes, but rescinded           ☐ No

                               Requesting Party(ies)                                           Date of Request
        Plaintiff                                                                       August 20, 2019




IV.    Complaints, Counter-Claims, Cross-Claims, Third Party Complaints, and Intervenor Complaints

       List all complaint-type documents (Complaints, Amended Complaints, Counter-Claims, Amended
       Counter-Claims, Cross-Claims, Amended Cross-Claims, Third-Party Complaints, Amended Third-Party
       Complaints, Intervenor Complaints, and Amended Intervenor Complaints) filed in State Court. Indicate
       filing party(ies), against whom, and date filed.

           Complaint-Type Document(s)            Filing Party(ies)           Against Whom                  Date Filed

        Petition                             Plaintiffs                   Defendants                    08/20/2019




                                                                             Status Report on Removed Action CV-22 (2/2014)
 Case 4:20-cv-00366-JED-FHM Document 7 Filed in USDC ND/OK on 07/28/20 Page 3 of 5



V.      Unserved Parties

        List parties not served at time of case removal.

                       Unserved Party(ies)                                     Reason(s) for No Service
         N/A                                                  N/A




VI.     Answer

        Was an Answer made in State Court?            Yes ☒             No ☐

        If Yes, indicate document answered, filing party(ies), and date filed.

                Document Answered                                Filing Party(ies)                              Date Filed
         Petition                               Defendant City of Chouteau                                07/20/2020




VII.    Nonsuited, Dismissed or Terminated Parties

        List party(ies) nonsuited, dismissed or terminated from the State Court action. Indicate date of
        termination/dismissal.

                     Nonsuited, Dismissed or Terminated Party(ies)                           Date Terminated/Dismissed
         N/A                                                                               N/A




VIII.   Remaining Claims of the Parties

        List all pending complaint-type documents from Section IV. Indicate filing party(ies), against whom and
        date filed.

           Pending Complaint-Type Document(s)              Filing Party(ies)              Against Whom                  Date Filed

         Petition                                   Plaintiffs                       Defendants                     08/20/2019




IX.     Pending Motions

        List all contested pending motions. Indicate filing party(ies) and date filed.

                    Pending Motions                                  Filing Party(ies)                           Date Filed

                                                                                     Status Report on Removed Action CV-22 (2/2014)
Case 4:20-cv-00366-JED-FHM Document 7 Filed in USDC ND/OK on 07/28/20 Page 4 of 5



     N/A                                   N/A                                                N/A




      Removing Party(ies):     Defendant Brett Alan Mull
      Attorney Signature:      s/ Robert S. Lafferrandre       s/ Jeffrey C. Hendrickson
      Printed Name:            Robert Stevens Lafferrandre     Jeffrey Calvin Hendrickson
      OBA Number:              11897                           32798
      Law Firm:                Pierce Couch Hendrickson Baysinger & Green, L.L.P.
      Address:                 1109 N. Francis Ave.
      City, State, Zip Code:   Oklahoma City, Oklahoma
      10-Digit Phone Number:   (405) 235-1611
      Facsimile:               (405) 235-2904
      Email Address:           rlafferrandre@piercecouch.com            jhendrickson@piercecouch.com

                               Defendants Board of County Commissioners of Mayes County and Keisha
      Removing Party(ies):     Oberg
      Attorney Signature:      s/ Ambre C. Gooch
      Printed Name:            Ambre Camille Gooch
      OBA Number:              16586
      Law Firm:                Collins Zorn & Wagner, P.C.
      Address:                 429 N.E. 50th Street, Second Floor
      City, State, Zip Code:   Oklahoma City, Oklahoma
      10-Digit Phone Number:   (405) 524-2070
      Facsimile:               (405) 524-2078
      Email Address:           acg@czwlaw.com


      Removing Party(ies):     Defendant City of Chouteau
      Attorney Signature:      s/ Jason A. Robertson
      Printed Name:            Jason Allen Robertson
      OBA Number:              17696
      Law Firm:                Pierce Couch Hendrickson Baysinger & Green, L.L.P.
      Address:                 907 S. Detroit Ave.
      City, State, Zip Code:   Tulsa, Oklahoma
      10-Digit Phone Number:   (918) 583-8100

                                                                       Status Report on Removed Action CV-22 (2/2014)
 Case 4:20-cv-00366-JED-FHM Document 7 Filed in USDC ND/OK on 07/28/20 Page 5 of 5



         Facsimile:                 (918) 583-8107
         Email Address:             jrobertson@piercecouch.com




                                     CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020, I electronically transmitted the attached document to the
Clerk of Court using the ECF System for filing. Based on the records currently on file, the Clerk of Court
will transmit a Notice of Electronic Filing to all ECF registrants who have entered their appearance or have
been registered to receive such Notices in this case.



                                                 s/ Jeffrey C. Hendrickson
                                                 Jeffrey C. Hendrickson




                                                                         Status Report on Removed Action CV-22 (2/2014)
